
	
		II
		110th CONGRESS
		2d Session
		S. 3669
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reduce gas prices by promoting domestic energy
		  production, alternative energy, and conservation, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Harmonizing America's Energy,
			 Economy, Environment, and National Security Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Domestic energy production
					Subtitle A—Outer Continental Shelf
					Sec. 101. Termination of prohibitions on expenditures for, and
				withdrawals from, offshore and onshore leasing and other limitations on energy
				production.
					Sec. 102. Coordination with Secretary of Defense on
				leasing.
					Sec. 103. Sharing of revenues.
					Subtitle B—Leasing program for land within Coastal
				Plain
					Sec. 111. Definitions.
					Sec. 112. Leasing program for land within the Coastal
				Plain.
					Sec. 113. Lease sales.
					Sec. 114. Grant of leases by the Secretary.
					Sec. 115. Lease terms and conditions.
					Sec. 116. Coastal plain environmental protection.
					Sec. 117. Rights-of-way and easements across coastal
				plain.
					Sec. 118. Conveyance.
					Sec. 119. Local government impact aid and community service
				assistance.
					Sec. 120. Allocation of revenues.
					Subtitle C—Oil shale
					Sec. 131. Removal of prohibition on final regulations for
				commercial leasing program for oil shale resources on public land.
					TITLE II—Alternative energy and conservation
					Subtitle A—Conservation Reserve and Renewable Energy Reserve
				Accounts
					Sec. 201. Conservation Reserve and Renewable Energy Reserve
				Accounts.
					Subtitle B—Department of Defense facilitation of secure
				domestic fuel development
					Sec. 211. Procurement and acquisition of alternative
				fuels.
				
			IDomestic energy
			 production
			AOuter Continental
			 Shelf
				101.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore and onshore
			 leasing and other limitations on energy production
					(a)Prohibitions on
			 expendituresNotwithstanding any other provision of law, all
			 provisions of Federal law that prohibit the expenditure of appropriated funds
			 to conduct natural gas, oil, oil shale, and other energy production leasing,
			 preleasing, and related activities on Federal land shall have no force or
			 effect with respect to the activities.
					(b)Revocation
			 withdrawalsNotwithstanding any other provision of law, all
			 withdrawals of Federal submerged land of the outer Continental Shelf from
			 leasing (including withdrawals by the President under section 12(a) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)), are revoked and are no
			 longer in force or effect with respect to the leasing of areas for exploration
			 for, and development and production of, natural gas and oil.
					(c)Gulf of Mexico
			 oil and gasSection 104 of the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is repealed.
					(d)Conforming
			 amendments
						(1)Sections 104 and
			 105 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) are
			 repealed.
						(2)Section 103(a) of
			 the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended by striking Except as provided in section 104,
			 the and inserting The.
						102.Coordination
			 with Secretary of Defense on leasingThe Outer Continental Shelf Lands Act is
			 amended by inserting after section 9 (43 U.S.C. 1338) the following:
					
						10.Coordination
				with Secretary of Defense on leasing
							(a)In
				generalThe Secretary shall consult with the Secretary of Defense
				regarding military operations needs for the outer Continental Shelf.
							(b)Conflicts
								(1)In
				generalThe Secretary shall work with the Secretary of Defense to
				resolve any conflict that may arise between operations described in subsection
				(a) and leasing under this Act.
								(2)Unresolved
				issuesIf the Secretary and the Secretary of Defense are unable
				to resolve any conflict described in paragraph (1), any unresolved issue shall
				be referred by the Secretaries to the President in a timely fashion for
				immediate
				resolution.
								.
				103.Sharing of
			 revenues
					(a)In
			 generalSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2),
			 by striking (2) Notwithstanding and inserting the
			 following:
							
								(2)Disposition of
				revenuesExcept as provided in paragraph (6) and
				notwithstanding
								;
						(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
						(3)by inserting
			 after paragraph (5) the following:
							
								(6)Bonus bids and
				royalties under qualified leases
									(A)DefinitionsIn
				this paragraph:
										(i)Adjacent
				StateThe term adjacent State means, with respect to
				any program, plan, lease sale, leased tract, or other activity proposed,
				conducted, or approved pursuant to this Act, any State the laws of which are
				declared, pursuant to section 4(a)(2), to be the law of the United States for
				the portion of the outer Continental Shelf on which the program, plan, lease
				sale, leased tract, or activity applies or is, or is proposed to be,
				conducted.
										(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity proposed,
				conducted, or approved pursuant to this Act, the portion of the outer
				Continental Shelf for which the laws of an adjacent State are declared,
				pursuant to section 4(a)(2), to be the law of the United States.
										(iii)Producing
				StateThe term producing State means an adjacent
				State having an adjacent zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
										(iv)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease made available under this Act granted after the date of enactment
				of the Harmonizing America's Energy, Economy,
				Environment, and National Security Act of 2008, for an area that
				is available for leasing as a result of enactment of section 101 of that
				Act.
										(v)StateThe
				term State includes—
											(I)the Commonwealth
				of Puerto Rico; and
											(II)any other
				territory or possession of the United States.
											(B)New
				leasesOf amounts received by the United States as bonus bids,
				royalties, rentals, and other sums collected under any qualified lease on
				submerged land made available for leasing under this Act by the enactment of
				section 101 of the Harmonizing America's
				Energy, Economy, Environment, and National Security Act of 2008
				that are located within the seaward boundaries of a State established under
				section 4(a)(2)(A)—
										(i)27 percent shall
				be paid to producing States with respect to that submerged land;
										(ii)25 percent shall
				be deposited in the Conservation Reserve Account established by section
				201(a)(1) of the Harmonizing America's
				Energy, Economy, Environment, and National Security Act of
				2008;
										(iii)25 percent
				shall be deposited in the Renewable Energy Reserve Account established by
				section 201(a)(2) of that Act;
										(iv)20 percent shall
				be deposited in the general fund of the Treasury of the United States for debt
				reduction; and
										(v)subject to the
				availability of appropriations, 3 percent may be available to the Secretary of
				Health and Human Services for carrying out the low-income home energy
				assistance program established under the Low-Income Home Energy Assistance Act
				of 1981 (42 U.S.C. 8621 et seq.).
										(C)Leased tract
				that lies partially within the seaward boundaries of a StateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amount of bonus bids and royalties from the tract that is subject
				to subparagraph (B) with respect to the State shall be a percentage of the
				total amounts of bonus bids and royalties from the tract that is equivalent to
				the total percentage of the surface acreage of the tract that lies within the
				seaward boundaries.
									(D)ApplicationThis
				paragraph applies to bonus bids and royalties received by the United States
				under qualified leases after September 30,
				2008.
									.
						(b)Establishment
			 of State seaward boundariesSection 4(a)(2) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)) is amended—
						(1)by striking
			 (2)(A) To and inserting the following:
							
								(2)Laws of
				adjacent States; international boundary disputes
									(A)Laws of
				adjacent States
										(i)In
				generalTo
										;
				and
						(2)in subparagraph
			 (A)—
							(A)in the first
			 sentence, by striking , and the President and all that follows
			 through the end of the sentence and inserting a period;
							(B)by inserting
			 after clause (i) (as designated by paragraph (1)) the following:
								
									(ii)Extended
				lines
										(I)In
				generalSubject to subclauses (II) and (III), the extended lines
				described in clause (i) shall be considered to be indicated on the maps for
				each outer Continental Shelf region entitled—
											(aa)Alaska
				OCS Region State Adjacent Zone and OCS Planning Areas;
											(bb)Pacific
				OCS Region State Adjacent Zones and OCS Planning Areas;
											(cc)Gulf of
				Mexico OCS Region State Adjacent Zones and OCS Planning Areas;
				and
											(dd)Atlantic
				OCS Region State Adjacent Zones and OCS Planning Areas.
											(II)MapsFor
				the purpose of subclause (I), all of the maps described in subclause (I) are
				dated September 2005 and on file in the Office of the Director, Minerals
				Management Service.
										(III)Gulf of
				MexicoSubclause (I) shall not apply with respect to the
				treatment under section 105 of the Gulf of Mexico Energy Security Act of 2006
				(43 U.S.C. 1331 note; Public Law 109–432) of qualified outer Continental Shelf
				revenues deposited and disbursed under section 105(a)(2) of that
				Act.
										;
				and
							(C)by striking
			 All of such applicable laws and inserting the following:
								
									(iii)Administration;
				enforcementThe applicable laws described in subparagraph
				(A)
									.
							BLeasing program
			 for land within Coastal Plain
				111.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 identified as the 1002 Coastal Plain Area on the map.
					(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
					(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(4)MapThe
			 term map means the map entitled Arctic National Wildlife
			 Refuge, dated September 2005, and prepared by the United States
			 Geological Survey.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior (or the
			 designee of the Secretary), acting through the Director of the Bureau of Land
			 Management in consultation with the Director of the United States Fish and
			 Wildlife Service and in coordination with a State coordinator appointed by the
			 Governor of the State of Alaska.
					112.Leasing
			 program for land within the Coastal Plain
					(a)In
			 general
						(1)AuthorizationCongress
			 authorizes the exploration, leasing, development, production, and economically
			 feasible and prudent transportation of oil and gas in and from the Coastal
			 Plain.
						(2)ActionsThe
			 Secretary shall take such actions as are necessary—
							(A)to establish and
			 implement, in accordance with this subtitle, a competitive oil and gas leasing
			 program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain while taking into consideration the interests and concerns of
			 residents of the Coastal Plain, which is the homeland of the Kaktovikmiut
			 Inupiat; and
							(B)to administer
			 this subtitle through regulations, lease terms, conditions, restrictions,
			 prohibitions, stipulations, and other provisions that—
								(i)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment; and
								(ii)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this subtitle in a manner that ensures the receipt
			 of fair market value by the public for the mineral resources to be
			 leased.
								(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
						(2)Conforming
			 amendmentThe table of contents contained in section 1 of that
			 Act (16 U.S.C. 3101 note) is amended by striking the item relating to section
			 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.)—
							(A)the oil and gas
			 pre-leasing and leasing program, and activities authorized by this section in
			 the Coastal Plain, shall be considered to be compatible with the purposes for
			 which the Arctic National Wildlife Refuge was established; and
							(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
							(2)Adequacy of the
			 department of the interior's legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) that apply with respect to pre-leasing activities, including
			 exploration programs and actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 nepa for other actions
							(A)In
			 generalBefore conducting the first lease sale under this
			 subtitle, the Secretary shall prepare an environmental impact statement in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to the actions authorized by this subtitle that are not
			 referred to in paragraph (2).
							(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
								(i)to
			 identify nonleasing alternative courses of action; or
								(ii)to
			 analyze the environmental effects of those courses of action.
								(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
								(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this subtitle; and
								(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
								(D)Public
			 commentsIn carrying out this paragraph, the Secretary shall
			 consider only public comments that are filed not later than 20 days after the
			 date of publication of a draft environmental impact statement.
							(E)Effect of
			 complianceNotwithstanding any other provision of law, compliance
			 with this paragraph shall be considered to satisfy all requirements for the
			 analysis and consideration of the environmental effects of proposed leasing
			 under this subtitle.
							(d)Relationship to
			 State and local authorityNothing in this subtitle expands or
			 limits any State or local regulatory authority.
					(e)Special
			 areas
						(1)Designation
							(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
							(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
							(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that—
							(A)respects and
			 protects the Native people of the area; and
							(B)preserves the
			 unique and diverse character of the area, including fish, wildlife, subsistence
			 resources, and cultural values of the area.
							(3)Exclusion from
			 leasing or surface occupancy
							(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
							(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
							(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
						(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this subtitle.
					(g)Regulations
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, in consultation with appropriate agencies of the State of Alaska, the
			 North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary
			 shall issue such regulations as are necessary to carry out this subtitle,
			 including rules and regulations relating to protection of the fish and
			 wildlife, fish and wildlife habitat, and subsistence resources of the Coastal
			 Plain.
						(2)Revision of
			 regulationsThe Secretary may periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant scientific or engineering data that come to the
			 attention of the Secretary.
						113.Lease
			 sales
					(a)In
			 generalLand may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after that nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleFor the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this subtitle;
						(2)not later than
			 September 30, 2012, conduct a second lease sale under this subtitle; and
						(3)conduct
			 additional sales at appropriate intervals if sufficient interest in exploration
			 or development exists to warrant the conduct of the additional sales.
						114.Grant of
			 leases by the Secretary
					(a)In
			 generalUpon payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 113 a lease for any land
			 on the Coastal Plain.
					(b)Subsequent
			 transfers
						(1)In
			 generalNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary.
						(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with and give due consideration to the opinion of
			 the Attorney General.
						115.Lease terms
			 and conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 161/2 percent of the
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary in accordance with regulations applicable to other Federal oil
			 and gas leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
						(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities within the Coastal Plain conducted by
			 the lessee or by any of the subcontractors or agents of the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for land required to be reclaimed under this subtitle
			 shall be, to the maximum extent practicable—
							(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
							(B)upon application
			 by the lessee, to a higher or better standard, as approved by the
			 Secretary;
							(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 112(a)(2);
						(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State of Alaska, as determined
			 by the level of obligation previously agreed to in the Federal Agreement;
			 and
						(8)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this subtitle and regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this subtitle (including the
			 special concerns of the parties to those leases), shall require that each
			 lessee, and each agent and contractor of a lessee, under this subtitle
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					116.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized coastal plain
			 activitiesIn accordance with section 112, the Secretary shall
			 administer this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, or other provisions that—
						(1)ensure, to the
			 maximum extent practicable, that oil and gas exploration, development, and
			 production activities on the Coastal Plain will result in no significant
			 adverse effect on fish and wildlife, fish and wildlife habitat, and the
			 environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall require, with
			 respect to any proposed drilling and related activities on the Coastal Plain,
			 that—
						(1)a site-specific
			 environmental analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, fish and
			 wildlife habitat, subsistence resources, subsistence uses, and the
			 environment;
						(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development
			 of the plan occur after consultation with—
							(A)each agency
			 having jurisdiction over matters mitigated by the plan;
							(B)the State of
			 Alaska;
							(C)North Slope
			 Borough, Alaska; and
							(D)the City of
			 Kaktovik, Alaska.
							(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and issue regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, or other measures
			 designed to ensure, to the maximum extent practicable, that the activities
			 carried out on the Coastal Plain under this subtitle are conducted in a manner
			 consistent with the purposes and environmental requirements of this
			 subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require—
						(1)compliance with
			 all applicable provisions of Federal and State environmental law (including
			 regulations);
						(2)implementation of
			 and compliance with—
							(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain;
							(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
							(C)design safety and
			 construction standards for all pipelines and any access and service roads that
			 minimize, to the maximum extent practicable, adverse effects on—
								(i)the
			 passage of migratory species (such as caribou); and
								(ii)the flow of
			 surface water by requiring the use of culverts, bridges, or other structural
			 devices;
								(D)prohibitions on
			 general public access to, and use of, all pipeline access and service
			 roads;
							(E)stringent
			 reclamation and rehabilitation requirements in accordance with this subtitle
			 for the removal from the Coastal Plain of all oil and gas development and
			 production facilities, structures, and equipment on completion of oil and gas
			 production operations, except in a case in which the Secretary determines that
			 those facilities, structures, or equipment—
								(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and
								(ii)are donated to
			 the United States for that purpose;
								(F)appropriate
			 prohibitions or restrictions on—
								(i)access by all
			 modes of transportation;
								(ii)sand and gravel
			 extraction; and
								(iii)use of
			 explosives;
								(G)reasonable
			 stipulations for protection of cultural and archaeological resources;
							(H)measures to
			 protect groundwater and surface water, including—
								(i)avoidance, to the
			 maximum extent practicable, of springs, streams, and river systems;
								(ii)the protection
			 of natural surface drainage patterns and wetland and riparian habitats;
			 and
								(iii)the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling; and
								(I)research,
			 monitoring, and reporting requirements;
							(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment of the Coastal
			 Plain);
						(4)consolidation of
			 facility siting;
						(5)avoidance or
			 reduction of air traffic-related disturbance to fish and wildlife;
						(6)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
							(A)preparation of an
			 annual waste management report;
							(B)development and
			 implementation of a hazardous materials tracking system; and
							(C)prohibition on
			 the use of chlorinated solvents;
							(7)fuel storage and
			 oil spill contingency planning;
						(8)conduct of
			 periodic field crew environmental briefings;
						(9)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
						(10)compliance with
			 applicable air and water quality standards;
						(11)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited; and
						(12)development and
			 implementation of such other protective environmental requirements,
			 restrictions, terms, or conditions as the Secretary, after consultation with
			 the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik,
			 Alaska, determines to be necessary.
						(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, or stipulations under this section, the Secretary shall take into
			 consideration—
						(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
						(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
						(3)the land use
			 stipulations for exploratory drilling on the KIC–ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
						(f)Facility
			 consolidation planning
						(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
						(2)ObjectivesThe
			 objectives of the plan shall be—
							(A)the avoidance of
			 unnecessary duplication of facilities and activities;
							(B)the encouragement
			 of consolidation of common facilities and activities;
							(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and the
			 environment;
							(D)the use of
			 existing facilities, to the maximum extent practicable; and
							(E)the enhancement
			 of compatibility between wildlife values and development activities.
							(g)Access to
			 public landThe Secretary shall—
						(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
						117.Rights-of-way
			 and easements across coastal plainFor purposes of section 1102(4)(A) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any
			 rights-of-way or easements across the Coastal Plain for the exploration,
			 development, production, or transportation of oil and gas shall be considered
			 to be established incident to the management of the Coastal Plain under this
			 section.
				118.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any cloud on title to land, and to clarify land ownership patterns in
			 the Coastal Plain, the Secretary shall—
					(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611,
			 1613), as determined by the Secretary, convey to that Corporation the surface
			 estate of the land described in paragraph (1) of Public Land Order 6959, in
			 accordance with the terms and conditions of the agreement between the
			 Secretary, the United States Fish and Wildlife Service, the Bureau of Land
			 Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993;
			 and
					(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
					119.Local
			 government impact aid and community service assistance
					(a)Establishment
			 of fund
						(1)In
			 generalAs a condition on the receipt of funds under section
			 120(1), the State of Alaska shall establish in the treasury of the State, and
			 administer in accordance with this section, a fund to be known as the
			 Coastal Plain Local Government Impact Aid Assistance Fund
			 (referred to in this section as the Fund).
						(2)DepositsSubject
			 to paragraph (1), the Secretary of the Treasury shall deposit into the Fund,
			 $35,000,000 each year from the amount available under section 120(1).
						(3)InvestmentThe
			 Governor of the State of Alaska (referred to in this section as the
			 Governor) shall invest amounts in the Fund in interest-bearing
			 securities of the United States or the State of Alaska.
						(b)AssistanceThe
			 Governor, in cooperation with the Mayor of the North Slope Borough, shall use
			 amounts in the Fund to provide assistance to North Slope Borough, Alaska, the
			 City of Kaktovik, Alaska, and any other borough, municipal subdivision,
			 village, or other community in the State of Alaska that is directly impacted by
			 exploration for, or the production of, oil or gas on the Coastal Plain under
			 this subtitle, or any Alaska Native Regional Corporation acting on behalf of
			 the villages and communities within its region whose land lies along the right
			 of way of the Trans Alaska Pipeline System, as determined by the
			 Governor.
					(c)Application
						(1)In
			 generalTo receive assistance under subsection (b), a community
			 or Regional Corporation described in that subsection shall submit to the
			 Governor, or to the Mayor of the North Slope Borough, an application in such
			 time, in such manner, and containing such information as the Governor may
			 require.
						(2)Action by north
			 slope boroughThe Mayor of the North Slope Borough shall submit
			 to the Governor each application received under paragraph (1) as soon as
			 practicable after the date on which the application is received.
						(3)Assistance of
			 GovernorThe Governor shall assist communities in submitting
			 applications under this subsection, to the maximum extent practicable.
						(d)Use of
			 fundsA community or Regional Corporation that receives funds
			 under subsection (b) may use the funds—
						(1)to plan for
			 mitigation, implement a mitigation plan, or maintain a mitigation project to
			 address the potential effects of oil and gas exploration and development on
			 environmental, social, cultural, recreational, and subsistence resources of the
			 community;
						(2)to develop, carry
			 out, and maintain—
							(A)a project to
			 provide new or expanded public facilities; or
							(B)services to
			 address the needs and problems associated with the effects described in
			 paragraph (1), including firefighting, police, water and waste treatment, first
			 responder, and other medical services;
							(3)to compensate
			 residents of the Coastal Plain for significant damage to environmental, social,
			 cultural, recreational, or subsistence resources; and
						(4)in the City of
			 Kaktovik, Alaska—
							(A)to develop a
			 mechanism for providing members of the Kaktovikmiut Inupiat community an
			 opportunity to—
								(i)monitor
			 development on the Coastal Plain; and
								(ii)provide
			 information and recommendations to the Governor based on traditional aboriginal
			 knowledge of the natural resources, flora, fauna, and ecological processes of
			 the Coastal Plain; and
								(B)to establish a
			 local coordination office, to be managed by the Mayor of the North Slope
			 Borough, in coordination with the City of Kaktovik, Alaska—
								(i)to
			 coordinate with and advise developers on local conditions and the history of
			 areas affected by development;
								(ii)to
			 provide to the Committee on Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate annual reports on the
			 status of the coordination between developers and communities affected by
			 development;
								(iii)to collect from
			 residents of the Coastal Plain information regarding the impacts of development
			 on fish, wildlife, habitats, subsistence resources, and the environment of the
			 Coastal Plain; and
								(iv)to
			 ensure that the information collected under clause (iii) is submitted
			 to—
									(I)developers;
			 and
									(II)any appropriate
			 Federal agency.
									120.Allocation of
			 revenuesNotwithstanding the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.) or any other provision of law, of
			 the adjusted bonus, rental, and royalty receipts from Federal oil and gas
			 leasing and operations authorized under this subtitle:
					(1)27 percent shall
			 be disbursed to the State of Alaska.
					(2)25 percent shall
			 be deposited in the Conservation Reserve Account established by section
			 201(a)(1).
					(3)25 percent shall
			 be deposited in the Renewable Energy Reserve Account established by section
			 201(a)(2).
					(4)20 percent shall
			 be deposited in the general fund of the Treasury of the United States for debt
			 reduction.
					(5)3 percent shall
			 be available to the Secretary of Health and Human Services for carrying out the
			 low-income home energy assistance program established under the Low-Income Home
			 Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					COil
			 shale
				131.Removal of
			 prohibition on final regulations for commercial leasing program for oil shale
			 resources on public landSection 433 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2152) is repealed.
				IIAlternative
			 energy and conservation
			AConservation
			 Reserve and Renewable Energy Reserve Accounts
				201.Conservation
			 Reserve and Renewable Energy Reserve Accounts
					(a)In
			 generalFor budgetary purposes, there are established in the
			 Treasury of the United States as separate accounts—
						(1)the Conservation
			 Reserve Account, to offset the cost of legislation enacted on or after the date
			 of enactment of this Act for conservation programs (including weatherization)
			 and conservation tax credits and deductions for energy efficiency in the
			 residential, commercial, industrial, and public sectors (including conservation
			 districts); and
						(2)the Renewable
			 Energy Reserve Account, to offset the cost of legislation enacted on or after
			 the date of enactment of this Act—
							(A)to accelerate the
			 use of cleaner domestic energy resources and alternative fuels;
							(B)to promote the
			 use of energy-efficient products and practices; and
							(C)to increase
			 research, development, and deployment of clean renewable energy and efficiency
			 technologies and job training programs for those purposes.
							(b)Procedure for
			 adjustments
						(1)Budget
			 committee chairmanAfter the reporting of a bill or joint
			 resolution, or the offering of an amendment or the submission of a conference
			 report for a bill or joint resolution, that provides funding for the purposes
			 described in paragraph (1) or (2) of subsection (a) in excess of the amount of
			 the deposits under this Act or an amendment made by this Act for those purposes
			 for fiscal year 2009, the chairman of the Committee on the Budget of the
			 applicable House of Congress shall make the adjustments described in paragraph
			 (2) for the amount of new budget authority and outlays in that measure and the
			 outlays resulting from the budget authority.
						(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) shall be
			 made to—
							(A)the discretionary
			 spending limits, if any, specified in the appropriate concurrent resolution on
			 the budget;
							(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a));
			 and
							(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of the Congressional Budget Act of 1974 (2 U.S.C.
			 632(a)).
							(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed the receipts estimated by the Congressional Budget Office that
			 are attributable to this Act and the amendments made by this Act for the fiscal
			 year in which the adjustments are made.
						(c)ConsultationLegislation
			 shall not be treated as legislation referred to in subsection (a) unless any
			 expenditure under the legislation for a purpose referred to in that subsection
			 may be made only after consultation with (as appropriate)—
						(1)the Administrator
			 of the Environmental Protection Agency;
						(2)the Administrator
			 of the National Oceanic and Atmospheric Administration;
						(3)the Secretary of
			 the Army, acting through the Corps of Engineers; and
						(4)the Secretary of
			 State.
						(d)Maintenance of
			 effort by StatesThe Secretary of the Interior, the Secretary of
			 Health and Human Services, the Secretary of Energy, and any other Federal
			 official with authority to implement legislation referred to in subsection (a)
			 shall ensure that financial assistance provided to a State under the
			 legislation for any purpose with amounts made available under this section or
			 in any legislation with respect to which subsection (a) applies supplements,
			 and does not replace, the amounts expended by the State for that purpose before
			 the date of enactment of this Act.
					BDepartment of
			 Defense facilitation of secure domestic fuel development
				211.Procurement
			 and acquisition of alternative fuelsSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				
